Citation Nr: 1702269	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  13-34 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased initial evaluation in excess of 30 percent prior to July 16, 2012 and in excess of 60 percent from September 1, 2013 for total right shoulder replacement (previously rated as right shoulder glenohumeral and acromioclavicular joint arthritis with rotator cuff tear).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to September 1, 2013 and from May 7, 2015. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

R. Dodd, Counsel



INTRODUCTION

The Veteran served on active duty from January 1955 to December 1957.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from December 2012 and November 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

This claim was previously before the Board in November 2014, at which time it was remanded for additional development.  That development having been completed, this claim is once again before the Board.

The Board notes that, while on remand, in a January 2016 rating decision, the RO granted the Veteran an increased evaluation of 100 percent effective July 16, 2012 and 60 percent from September 1, 2013 for his right shoulder.  As this evaluation was based upon the Veteran's total right shoulder replacement, the characterization of the Veteran's disability was modified accordingly.  Likewise, because the shoulder was rated 100 percent between July 2012 and September 2013, this period of time is not for consideration on appeal.  Therefore, there shall not be any further discussion with regard to the time period of July 16, 2012 to August 31, 2013 for any increased evaluation of the Veteran's total right shoulder disability.

The Board also notes that, in the January 2016 rating decision, the RO granted TDIU benefits effective September 1, 2013 to May 7, 2015.  Again, in accordance with A.B., 6 Vet. App. at 36, it is presumed that the Veteran's claim for entitlement to a TDIU covers the entire time period of his appeal and, thus, entitlement to such could possibly be afforded both before and after the time period granted by the RO.  As such, the caption on the title page reflects this circumstance.  

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to July 16, 2012, the Veteran's (major) right shoulder disability was at most manifested by a limitation of motion to midway between the side and shoulder level, with no evidence of any further limitation of motion to 25 degrees from the side, ankylosis, fibrous union of the humerus, nonunion of the humerus, or loss of the head of the humerus.

2.  From September 1, 2013, the Veteran's right shoulder disability was evaluated at 60 percent, the highest available rating following a year long period of convalescence due to the shoulder replacement surgery; there is no medical evidence of record supporting any showing of the loss of the head of the humerus as a result of this surgery or during this period.

3.  Prior to September 1, 2013, the evidence of record does not show that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, given his educational background and occupational experience.

4.  From May 7, 2015, the evidence of record does not show that a particular service connected disability rendered the Veterans unable to secure or follow a substantially gainful occupation, given his educational background and occupational experience, for purposes of awarding special monthly compensation under 38 U.S.C.A. § 1114(s).   


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for service-connected right shoulder glenohumeral and acromioclavicular joint arthritis with rotator cuff tear prior to July 16, 2012 are not met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107(b) (West 2015); 38 C.F.R. § 3.102, 3.159, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2016).

2.  The criteria for a disability rating in excess of 60 percent for service-connected total right shoulder replacement from September 1, 2013 are not met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107(b) (West 2015); 38 C.F.R. § 3.102, 3.159, 4.45, 4.59, 4.71a, Diagnostic Code 5051 (2016).

3.  The criteria for a total disability rating based on individual unemployability due to service-connected disabilities prior to September 1, 2013 have not been met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 3.102 , 3.340, 3.341, 4.3, 4.15, 4.16, 4.19 (2016).

4.  The criteria for a total disability rating based on individual unemployability due to service-connected disability from May 7, 2015 have not been met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 3.102 , 3.340, 3.341, 4.3, 4.15, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).  
 
However, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, as here, the typical service-connection claim has been more than substantiated-it has been proven-thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490   (2006); Dunlap v. Nicholson, 21 Vet. App. 112; 116-17 (2007) (noting that once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, section 5103(a) notice is no longer required).  Additionally, where service connection has been granted, the claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates or disability ratings.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The Veteran has made no such assertions here.  Accordingly, VA's duty to notify has been satisfied.

Additionally, all relevant facts have been properly developed, and all evidence necessary for equitable resolution of the issue resolved in this decision is of record.  The Veteran's service treatment records, VA medical records, and private medical records have been obtained.  

The duty to assist also includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records and relevant social security administration (SSA) records. 38 C.F.R. § 3.159 (c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  The record indicates that the Veteran was in receipt of SSA benefits.  However, SSA records have not been associated with the claims file.  In this regard, the Board notes that the RO attempted to obtain such records in August 2015.  A negative response was received from SSA in August 2015, indicating that the Veteran's records had been destroyed.  As such, they were determined to be unavailable and the Veteran was notified of such accordingly.

In addition, he was afforded multiple VA joints examinations.  The Board has reviewed the examination reports and finds that they are adequate because the examiners reviewed the claims file; discussed the Veteran's pertinent medical history and current complaints; clinically examined the Veteran, reported all findings in detail; and provided detailed rationale in support of their determinations.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is considered adequate when it is based on consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

Although it is noted that a new precedential opinion that potentially implicated this case was issued by the United States Court of Appeals for Veterans Claims (Court), the Board finds that the concerns addressed in that decision are not applicable to the instant facts.  In Correia v. McDonald, ___Vet. App. ___, No. 13-3238, 2016 WL 3591858  (July 5, 2016), the Court held that the final sentence of 38 C.F.R. § 4.59  creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  However, in the instant case, it is noted that the since the joint replacement in July 2012, the Veteran was evaluated as 100 percent under 38 C.F.R. § 4.30 for one month, and then 100 percent under Diagnostic Code 5051 for a year, and now is 60 percent under that code.  That 60 percent is the highest available rating under that code, and it does not appear there is a higher schedular rating based on limitation of motion.  As such, any additional range of motion testing would be merely cumulative and redundant, as such findings could not be used to show how the Veteran is entitled to any higher evaluation for his right shoulder based upon range of motion alone.  Additionally, for the period prior to July 2012, any further contemporaneous range of motion testing would not be sufficiently indicative of the Veteran's range of motion in the past.  Therefore, any further examination to be conducted in accordance with the Court's finding in Correia is rendered moot under the particulars of this case.

In sum, the Veteran was provided with a meaningful opportunity to participate in the development of the claim decided below, and he has done so.  Accordingly, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claim resolved in this decision, and no further assistance is required.  See Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

A review of the claims file shows that there has been substantial compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Legal Criteria

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282   (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where, as in this case, the current appeal is based on the assignment of an initial rating for a disability following a grant of service connection, the evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence used to decide whether an original rating on appeal was erroneous.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.    When adjudicating a claim for an increased-initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215   (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).

The Veteran's service-connected right shoulder is rated as 30 percent prior to July 16, 2012 and 60 percent disabling from September 1, 2013 in accordance with 38 C.F.R. § 4.71a, DCs 5051 and 5201. 

Under Diagnostic Code 5051, a prosthetic replacement of the shoulder joint warrants a 100 percent evaluation for 1 year following implantation of prosthesis.  A 60 percent evaluation is then warranted thereafter for chronic residuals consisting of severe, painful motion or weakness in the affected extremity.  Id.  This is the highest evaluation warranted for such residuals under that diagnostic code.  Id.

Under Diagnostic Code 5201, a 30 percent evaluation is warranted for a limitation of motion of a major extremity that results in limitation to midway between the side and shoulder level.  Id.  A 40 percent evaluation is warranted for a limitation of motion of a major extremity that results in limitation to 25 degrees from the side.  Id.

Additional diagnostic codes are also available for the shoulder.  Under Diagnostic Code 5200, a 30 percent evaluation is warranted for ankylosis of a major extremity that is favorable and results in abduction to 60 degrees or can reach the mouth and head.  Id.  A 40 percent evaluation is warranted for ankylosis of a major extremity that is intermediate between favorable and unfavorable.  Id.  A 50 percent evaluation is warranted for ankylosis of a major extremity that is unfavorable, in which abduction is limited to 25 degrees from the side.  Id.

Under Diagnostic Code 5202, a 30 percent evaluation is warranted for a malunion of the humerus of a major extremity that results in a marked deformity or a recurrent dislocation of the scapulohumeral joint of a major extremity, with frequent episodes and guarding of all arm movements.  Id.  A 50 percent evaluation is warranted for a fibrous union of the humerus of a major extremity.  Id.  A 60 percent evaluation is warranted for a nonunion of the humerus of a major extremity.  Id.  An 80 percent evaluation is warranted for the loss of the head of the humerus of a major extremity.  Id.

The Board observes that the words "marked," "severe" and "pronounced" as used in the various diagnostic codes are not defined in VA's Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. 
 § 4.6.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995). 

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2016).  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45 (2016). Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59 (2016); Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59  applies to disabilities other than arthritis).  However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purpose of determining one 60 percent disability, disabilities resulting from a common etiology or a single accident are considered as one disability.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a). 

Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321 (b), 4.16(b). 

In determining whether an individual is unemployable by reason of service-connected disabilities, consideration must be given to the type of employment for which the veteran would be qualified.  Such consideration would include education and occupational experience.  Age may not be considered a factor.  38 C.F.R. § 3.341.  Unemployability associated with advancing age or intercurrent disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. § 4.19.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107 (a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107  (b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.




Factual Background

Initially, the record reflects that the Veteran is right-handed.

A review of the Veteran's outpatient treatment records show that the onset of symptoms due to the right shoulder disability began in 2007.  

As per the historical report of a January 2009 private treatment record, initial symptoms starting in August 2007 were noted to have included pain and stiffness.  The January 2009 private examiner additionally noted that, at that time, the Veteran's range of motion in the shoulders was "good."

In December 2009, the Veteran was seen for complaints of right shoulder pain that had occurred after lifting a heavy trash can.  It was noted that the Veteran exhibited decreased range of motion, tenderness, pain, and decreased strength.  He exhibited no swelling and no effusion.

A treatment note in February 2010 revealed only that the Veteran had pain in his right shoulder, with no discussion of ranges of motion.  The Veteran was provided with an x-ray which revealed bony elements that were mildly osteopenic, but appeared intact.  There was moderately advanced degenerative narrowing along the inferior aspect of the glenohumeral joint.  There was also degenerative change with joint space narrowing and mild hypertrophic spurring at the level of the acromioclavicular joint. 

In June 2010, the Veteran received an upper body x-ray for lung disease.  However, the technician noted that the imaging partially captured the Veteran's right shoulder and showed possible joint effusion involving the right glenohumeral joint.

In August 2010, the Veteran was seen for complaints of soreness in his right shoulder that had lasted for months.  It was noted that the Veteran exhibited no tenderness, no bony tenderness, no swelling, no effusion, and no crepitus.  He was scheduled for an x-ray.

An August 2011 treatment note indicated that the Veteran was provided an x-ray for a right shoulder sprain.  The Veteran had reported sharp pain upon lifting a bag that prompted his seeking out medical attention.   The examiner noted that he exhibited decreased range of motion, tenderness, bony tenderness, pain, spasm, and decreased strength.  He exhibited no swelling, no effusion, no crepitus, no deformity, no laceration, and normal pulse.  The Veteran was diagnosed with a right shoulder sprain.  In the x-ray report it was noted that degenerative changes were seen in the right acromioclavicular joint.  Additionally, glenohumeral joint space degenerative changes were also visualized.

A December 2011 letter from the Veteran's primary care physician stated that the Veteran has been under his care since 2007 for tendinopathy of the right shoulder.  It was noted that such condition can result in joint and soft tissue pain.

A January 2012 letter from the Veteran's primary care physician noted that the Veteran had recently undergone imaging that revealed a rotator cuff tear in the right shoulder in addition to arthritis in the glenohumeral and acromioclavicular joints.
The Veteran was provided with a VA examination in June 2012.  

Upon a review of the claims file, subjective interview and objective testing, the examiner diagnosed the Veteran with glenohumeral osteoarthritis and acromioclavicular osteoarthritis of the right shoulder as well as a rotator cuff tear.  The Veteran indicated that he had felt pain in his right shoulder since an initial injury during a fall in military service and that the pain had progressively gotten worse over the years.  The Veteran was now having anterior and deep constant right shoulder pain, 10/10, characterized as both dull and sharp, for which he has been evaluated by multiple physicians and was currently scheduled for right total shoulder replacement in September 2012.  The Veteran had been treated with various pain medications and occasional corticosteroid injections with some relief of symptoms.  The Veteran did not report that flare ups impact the function of his shoulder.  

Range of motion testing revealed a flexion of 90 degrees with pain beginning at 60 degrees and an abduction of 45 degrees with pain beginning at 20 degrees.  There was no change in pain or range of motion on repetitive testing.  Functional impacts included less movement than normal, weakened movement, pain on movement, swelling, and atrophy of disuse.  The Veteran also showed the presence of guarding and pain on palpation.  Muscle strength testing was 4/5 on both flexion and abduction, indicating active movement against some resistance.  There was no finding of ankylosis.  The Veteran had a positive Hawkins impingement test, empty can test, external rotation/infraspinatus strength test, and lift-off subscapularis test.  A history of mechanical symptoms, including clicking and catching, was noted.  No dislocation, instability, or subluxation was noted.  Imaging confirmed the presence of osteoarthritis.  The examiner noted that the Veteran's right shoulder impacted his ability to work, as pain and difficulty with use of the right upper extremity may prevent the Veteran from working.  The Veteran stated that he is now retired due to his shoulder and other conditions related to his fall in military service.

The Veteran was provided with an additional VA examination in June 2013.  Upon a review of the claims file, subjective interview, and objective testing, the examiner diagnosed the Veteran with right shoulder and acromioclavicular osteoarthritis and rotator cuff tear.  The Veteran stated that his pain in his right shoulder had increased since his 2012 total right shoulder replacement.  The Veteran reported the presence of flare-ups which included difficulty with lifting.  His range of motion decreased by 50 percent to 60 percent secondary to pain during flare ups.  Range of motion testing revealed a flexion of 120 degrees, limited by pain at 90 degrees, and abduction of 120 degrees, limited by pain at 90 degrees.  There was no additional pain or limitation of motion upon repetition.  Functional loss includes less movement than normal, weakened movement, pain on movement, and atrophy of disuse.  The Veteran was noted to have localized tenderness and pain on palpation.  Muscle strength testing was 4/5 on both flexion and abduction, indicating active movement against some resistance.  There was no finding of ankylosis.  The Veteran had a positive lift-off subscapularis test.  There was no history of mechanical symptoms.  The Veteran was noted to have a total right shoulder replacement and osteoarthritis.  Functional impairments included difficulty dressing the upper body and heavy lifting.

A treatment report in June 2014 noted that the Veteran complained of pain in the right lateral shoulder and pain at deltoid insertion and stiffness.  There was no evidence of instability.  Pain is reported at 7/10 at rest and 10/10 with movement.  Objective findings showed flexion of 90 degrees, 90 degrees of abduction, and 20 degrees of external rotation with elbow at the side.  The assessment was right shoulder with pain in the sternoclavicular joint  and lateral shoulder status post
arthroplasty.  The x-ray evidence shows that there is some loss of muscle bulk particularly of the subscapularis and that there is osteophyte projecting off the anterior/inferior acromion.  There is also degenerative change present in the acromioclavicular joint.

The Veteran was provided with an additional VA examination in January 2015.  Upon a review of the claims file, subjective interview, and objective testing, the examiner diagnosed the Veteran with right-sided rotator cuff tendonitis, right-sided rotator cuff tear, right-sided glenohumeral osteoarthritis, and right-sided acromioclavicular osteoarthritis.  The Veteran complained of intermittent pain and stiffness since 2007.  No flare-ups were reported.  Range of motion testing revealed a flexion of 90 degrees, abduction of 90 degrees, external rotation of 50 degrees, and internal rotation of 10 degrees.  There was pain noted with motion as well as pain noted upon weight-bearing.  There was no additional pain or loss of motion upon repetition.  There was no localized tenderness or pain on palpation.  Functional loss included difficulty washing hair and activities of daily living.  Pain, fatigue, and weakness further cause functional loss.  The Veteran also showed signs of atrophy due to disuse.  The examiner noted such atrophy at the shoulder joint, but that he could not measure a circumference here, but estimated 2 centimeters of deltoid muscle atrophy on the right shoulder versus the left.  No ankylosis was found.  Veteran had a positive Hawkins impingement test, empty can test, external rotation/infraspinatus strength test, and lift-off subscapularis test.  It was noted that the Veteran had a total right shoulder replacement.  The Veteran was also noted to have degenerative arthritis.  The Veteran's right shoulder was noted to present difficulty in employment, including difficulty lifting weight or raising the arm to shoulder level or reaching in front of the body repetitively without having severe right shoulder pain.

The Veteran was provided another VA examination in July 2015.  Upon review of the claims file, subjective interview, and objective testing, the examiner diagnosed the Veteran with a total right shoulder replacement and right shoulder glenohumeral and acromioclavicular joint arthritis with rotator cuff tear.  In particular, the examiner noted that the Veteran had recently received a reverse total right shoulder replacement on July 16, 2012.   He had some residual pain in the right sternoclavicular joint that limited some of his postoperative physical therapy.  He noted that he cannot extend the right shoulder and activities such as reaching backwards with the right arm such as "putting his belt on" in the back of his body are now very difficult to perform.  He has limitations placed on him and duty modifications from his surgeon that prohibit lifting a 10 pound weight.  However, the Veteran indicated that he has much less pain in the shoulder currently.  He does not feel that his shoulder would limit him from working a sedentary job at this time.  His main concern is that "he is not allowed to lift ten pounds" which makes working in any office "tricky" and he would have to be extremely careful to keep his right shoulder reverse arthroplasty components intact.  Range of motion testing showed a flexion of 90 degrees, abduction of 60 degrees, external rotation of 30 degrees, and internal rotation of 90 degrees.  There was evidence of pain with motion.  There was no additional pain or loss of motion upon repetition.  There was localized tenderness and pain on palpation noted as well, but no crepitus.  No flare ups were noted.  Muscle strength testing revealed 4/5 showing active movement against some resistance for flexion and abduction.  No muscle atrophy was noted.  There was no finding of ankylosis.  Veteran had a positive Hawkins impingement test, empty can test, and external rotation/infraspinatus strength test.  It was noted that the Veteran had a total right shoulder replacement.  The Veteran was also noted to have degenerative arthritis.  The Veteran's right shoulder was noted to present difficulty in employment.  It was noted that the Veteran has strict limitations on use of the right shoulder at this time due to the presence of a reverse total shoulder arthroplasty.  He could not recommend any labor for him. The Veteran is fit for cursory desktop tasks only and the fact that he requires use of a cane makes this a very precarious position in terms of using his right shoulder at work.  He is a liability for the workplace.  The examiner recommended the lightest sedentary tasks only.  Answering office-type phones is not an acceptable job for him.  This may limit his gainful employment in the modern age.

Analysis

Right Shoulder

Based on the above, the Board finds that an increased rating for the Veteran's right shoulder is not warranted prior to prior to July 16, 2012 or after September 1, 2013.  In order to warrant the next higher evaluation prior to July 16, 2012, the evidence must show limitation of motion to 25 degrees from the side, ankylosis, fibrous union of the humerus, nonunion of the humerus, or loss of the head of the humerus.  In order to warrant the next higher evaluation from September 1, 2013, the evidence must show the loss of the head of the humerus.  As the Veteran's right shoulder has been shown via the medical evidence of record to at most be manifested by a limitation of motion to midway between the side and shoulder level as well as pain and stiffness, without ankylosis, fibrous union of the humerus, nonunion of the humerus, or loss of the head of the humerus prior to July 2012, and without evidence of loss of head of the humerus after September 2013, the criteria for higher evaluations are not met.

The Board has considered whether staged ratings are warranted, but finds that they are not, as the evidence, including the Veteran's credible and probative statements, does not show that there are distinct periods of time where evaluations higher than a 30 percent evaluation prior to  prior to July 16, 2012 and 60 percent from September 1, 2013 are warranted.  The evidence of record does not warrant ratings in excess of those assigned for the right shoulder at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2015).

The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321 (b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321 (b)(1) (2016); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization. Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not identify any factors which may be considered to be exceptional or unusual with respect to the Veteran's service-connected right shoulder.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The Veteran's functional impairment, including painful limitation of motion, is adequately contemplated by the rating criteria under Diagnostic Code(s) 5051 and 5201.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's right shoulder presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321 (b)(1).  Thus, referral of this issue to the appropriate VA officials for consideration of extraschedular evaluations is not warranted in this case.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional relevant disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

TDIU

Initially, the Board notes that the Veteran is already in receipt of TDIU for the period of time from September 1, 2013 to May 6, 2015.  Therefore the issue of entitlement to a TDIU does not include such time period, as the Veteran is already receiving the full benefit sought for that time period.  Accordingly, the ensuing discussion shall exclude any further consideration of such time period from September 1, 2013 to May 6, 2015.

Prior to July 16, 2012

After reviewing the evidence of record, the Board has determined that the preponderance of the evidence is against the Veteran's claim for entitlement to a TDIU prior to July 16, 2012. 

Initially, the Board notes that during the period of time prior to January 18, 2012, the Veteran's service-connected disabilities included a right shoulder glenohumeral and acromioclavicular joint arthritis with rotator cuff tear, evaluated at 30 percent; lumbosacral osteoarthritis with lumbar spinal stenosis with residual scar, evaluated at 20 percent; right ankle arthritis, evaluated at 20 percent; and left wrist residuals of a fracture, evaluated at 10 percent.  This resulted in a combined evaluation of 60 percent for that time period.  During the period of time from January 19, 2012 to July 15, 2012, the Veteran's service-connected disabilities included a right shoulder glenohumeral and acromioclavicular joint arthritis with rotator cuff tear, evaluated at 30 percent; lumbosacral osteoarthritis with lumbar spinal stenosis with residual scar, evaluated at 20 percent; cervical spine degenerative disc disease, evaluated at 20 percent; right ankle arthritis, evaluated at 20 percent; and left wrist residuals of a fracture, evaluated at 10 percent.  This resulted in a combined evaluation of 70 percent for that time period.  The Board notes that for each of these time periods all of the Veteran's disabilities for the combined evaluations affected a single body system, i.e. the musculoskeletal system.  Thus, the percentage requirements for a TDIU under 38 C.F.R. § 4.16 (a)(3) have been met. 

Nonetheless, the next part of the inquiry turns upon a showing that the individual is unable to secure and follow a substantially gainful occupation due to service-connected disabilities.  38 C.F.R. § 4.16 (b). 

The central inquiry is "whether a veteran's service-connected disability alone is of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's education, special training, and previous work experience, but not his age or the impairment caused by non-service connected disabilities.  See 38 C.F.R. §§ 3.341 , 4.16, 4.19 (2015); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Considering the pertinent evidence in light of the above, the Board finds that the criteria for a TDIU are not met. 

The Board acknowledges that the Veteran has claimed to have been unemployed since November 2002, when he retired from his job performing procurement activities in the civil service.  However, as indicated above, unemployed does not mean unemployable. 

Here, a review of the Veteran's medical evidence shows that, while he does endure significant levels of pain as a result of his combined service-connected musculoskeletal disabilities, this does not indicate all forms of gainful employment are precluded.

In particular, a VA examination administered in November 2010 for the Veteran's lumbar spine, wrist, and ankle revealed that the Veteran could walk one block, but stand for no more than 5 minutes.  In addition there was difficulty lifting.  However, there was no indication given that such effects would totally prevent the Veteran from engaging in all types of gainful employment or that such activities were integral to the types of work for which the Veteran would be suited.

Additionally, the Veteran was provided with a VA examination in June 2012 for his shoulder.  It was noted that this condition results in pain and difficulty with the use of the right upper extremity.  Although the examination report reflects this prevents the Veteran from working and that he is now "retired" due to his shoulder and other conditions related to his fall, it appears that this was merely a transcription of the Veteran's own assessment of his employability and not an independent assessment based upon the medical facts by the VA examiner.  As such, this is afforded very low probative value.

Other medical evidence from the time period, while showing continued treatment for pain related to the Veteran's disabilities, do not show any indication that such disabilities make the Veteran incapable of performing gainful employment.

The Veteran was provided with a comprehensive VA examination for the issue of the effects of the Veteran's disabilities on his employability in December 2015.  Although it is noted that the focus of this examination appeared to be directed at the Veteran's disabilities as they manifested at that particular time period and, thus, would not necessarily be indicative of the level of impairment shown during the time period prior to July 16, 2012, the discussion of the Veteran's previous employment is highly pertinent.  In particular, the examiner's descriptions of the Veteran's employment indicated a setting that was primarily sedentary, requiring writing, typing, answering phones, and teaching.  It was noted that, while these activities might still incur pain, it is possible that the Veteran could work through such impediments.  

Although the VA examiner appears to have ultimately found that the Veteran's disabilities make him unemployable, the Board notes that the examiner's rationale was primarily based upon the finding that the Veteran would have to engage in a great deal of travel in association with his job as he previously did when working for the civil service.  However, the Board notes that the standard for employability under a TDIU inquiry is not whether the Veteran could work his exact same job again.  Rather, the relevant inquiry is whether service-connected disabilities prevent a veteran from securing and following a substantially gainful occupation, and the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment in any capacity.  See 38 C.F.R. § 4.16 (2016); Van Hoose, 4 Vet. App. at 363.  This would include a consideration of other types of employment settings that may or may not necessarily be substantially similar or exactly the same as the veteran's prior employment.  

As such, the Board finds that, notwithstanding the Veteran's restrictions on travel, the Veteran would still be capable of working in a sedentary position, as it appears that such was the most limiting factor determined by the 2015 VA examiner.  

Based on the above, the Board finds that the evidence does not show the Veteran to be incapable of performing the tasks that comport with his education and occupational experience. 

Thus, a TDIU is not demonstrated by the record as the evidence of record fails to show that the Veteran is unemployable. 

July 16, 2012 to January 5, 2013

From July 16, 2012 to January 5, 2013, the Board recognizes that the Veteran is currently in receipt of a combined schedular rating of 100 percent for his service-connected disabilities.  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the ruling in Bradley recognized that if the record evidence supported a finding of TDIU based solely upon a single service-connected (rated at less than 100 percent under the rating schedule), then such a TDIU rating may serve as the factual predicate for an award of special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114 (s).   Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  In other words, while a finding of TDIU based on a single service-connected disability is implicated, the ultimate determination is one of whether entitlement to SMC is warranted under section 1114(s).

Based on the forgoing discussion and the ruling in Bradley, the Board observes that for the period from July 16, 2012 to January 5, 2013, the issue of entitlement to SMC pursuant to 38 U.S.C.A. § 1114 (s) has been reasonably raised by the record.  See Bradley, 22 Vet. App. at 194; AB v. Brown, 6 Vet. App. 35, 38 (1993) (finding that a claimant is presumed to be seeking the maximum benefit allowed by law and regulations); see also Akles v. Derwinski, 1 Vet. App. 118, 121 (1991) (noting the Secretary should have inferred from the Veteran's request for an increase in benefits, a request for SMC whether or not it was placed in issue by the Veteran).

Here, although the Veteran does have a single disability (i.e. the right shoulder) that is separately evaluated at 100 percent, the remaining disabilities do not result in a combined evaluation of at least 60 percent.  Rather the combined evaluation of the remaining disabilities other that the right shoulder is 50 percent.  Under Bradley, the issue turns upon an inquiry of whether the Veteran's remaining disabilities other than the right shoulder either singly or collectively support entitlement to a TDIU, thus thereby providing an additional combined rating to the 100 percent for the right shoulder of 60 percent and showing entitlement to SMC.  However, this entitlement is not shown to be supported by the facts of this case.

Initially, the Board notes that, for the time period of July 16, 2012 to January 5, 2013, the Veteran's remaining disabilities other than the right shoulder do not meet the schedular requirements for a TDIU.  See 38 C.F.R. § 4.16.  This is because both the single and combined evaluations are below the 60 percent and 70 percent required thresholds set out in the Rating Schedule.  Id.  As the Veteran does not meet the applicable percentage standards, the Board will now consider whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities prior to from July 16, 2012 to January 5, 2013.  After a review of the competent evidence of record, the Board finds that referral of the TDIU issue for extra-schedular consideration is also not warranted.

The Board acknowledges that the Veteran has claimed to have been unemployed since November 2002, when he retired from his job performing procurement activities in the civil service.  However, as indicated above, unemployed does not mean unemployable. 

Here, a review of the Veteran's medical evidence shows that, while he does endure significant levels of pain as a result of his combined service-connected musculoskeletal disabilities, there is nothing that shows an indication that such necessarily precludes all forms of gainful employment.

VA examinations prior to this time period as well as thereafter, with the exception of the December 2015 VA examination, have shown that, while the Veteran does have limitations that include standing, walking, turning his head, lifting, and other general limitations on strenuous activities, there is nothing that indicates that these conditions either singly or collectively prevent the Veteran from engaging in gainful employment.  Rather, again, although the December 2015 VA examiner appears to have ultimately found that the Veteran's disabilities make him unemployable, the Board notes that the examiner's rationale was primarily based upon the finding that the Veteran would have to engage in a great deal of travel in association with his job as he previously did when working for the civil service.  However, the Board notes that the standard for employability under a TDIU inquiry is not whether the Veteran could work his exact same job again.  Rather, the relevant inquiry is whether service-connected disabilities prevent a veteran from securing and following a substantially gainful occupation, and the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment in any capacity.  See 38 C.F.R. § 4.16 (2016); Van Hoose, 4 Vet. App. at 363.  This would include a consideration of other types of employment settings that may or may not necessarily be substantially similar or exactly the same as the veteran's prior employment.  

As such, the Board finds that, notwithstanding the Veteran's restrictions on travel, the Veteran would still be capable of working in a sedentary position, as it appears that such was the most limiting factor determined by the 2015 VA examiner.  

Based on the above, the Board finds that the evidence does not show the Veteran to be incapable of performing the tasks that comport with his education and occupational experience. 

Thus, a TDIU is not demonstrated by the record as the evidence of record fails to show that the Veteran is unemployable.

January 6, 2013 to August 31, 2013

The Board notes that during the period of time from January 6, 2013 to August 31, 2013 the Veteran's service-connected disabilities included a total right shoulder replacement, evaluated at 100 percent; lumbosacral osteoarthritis with lumbar spinal stenosis with residual scar, evaluated at 20 percent; cervical spine degenerative disc disease, evaluated at 20 percent; right ankle arthritis, evaluated at 20 percent; right leg sciatica due to the lumbar spine, evaluated at 10 percent; left leg sciatica due to the lumbar spine, evaluated at 10 percent; and left wrist residuals of a fracture, evaluated at 10 percent.  In accordance with VA's duty to maximize the benefits available to the Veteran in accordance with the Court's holding in Bradley, 22 Vet. App. at 293, and the fact that the Veteran had the presence of one disability at 100 percent and remaining disabilities with a combined evaluation of 60 percent, the Veteran was awarded entitlement to Special Monthly Compensation (SMC) pursuant to 38 U.S.C.A. § 1114(s).  As such, for the period of January 6, 2013 to August 31, 2013, the Board finds that the Veteran was already in receipt of the maximum available benefits under law.  Therefore, the issue of entitlement to a TDIU is rendered moot.  





From May 7, 2015

From May 7, 2015, the Board recognizes that the Veteran is currently in receipt of a combined schedular rating of 100 percent for his service-connected disabilities.  The Veteran's service-connected disabilities during this time period consist of a total right shoulder replacement, evaluated at 60 percent; lumbosacral osteoarthritis with lumbar spinal stenosis with residual scar, evaluated at 40 percent; right sciatica, evaluated at 40 percent, left sciatic, evaluated at 10 percent; cervical spine degenerative disc disease, evaluated at 30 percent; right ankle arthritis, evaluated at 20 percent; and left wrist residuals of a fracture, evaluated at 10 percent.  With the bilateral factor, this results in a combined evaluation of 100 percent.

Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the ruling in Bradley recognized that if the record evidence supported a finding of TDIU based solely upon a single service-connected (rated at less than 100 percent under the rating schedule), then such a TDIU rating may serve as the factual predicate for an award of SMC pursuant to 38 U.S.C.A. § 1114 (s).  Bradley, 22 Vet. App. at 293.  In other words, while a finding of TDIU based on a single service-connected disability is implicated, the ultimate determination is one of whether entitlement to SMC is warranted under section 1114(s).

Based on the forgoing discussion and the ruling in Bradley, the Board observes that for the period from May 7, 2015, the issue of entitlement to SMC pursuant to 38 U.S.C.A. § 1114 (s) has been reasonably raised by the record.  See Bradley, 22 Vet. App. at 194; AB, 6 Vet. App. at 38 (finding that a claimant is presumed to be seeking the maximum benefit allowed by law and regulations); see also Akles, 1 Vet. App. at 121 (noting the Secretary should have inferred from the Veteran's request for an increase in benefits, a request for SMC whether or not it was placed in issue by the Veteran).

Here, if the Veteran met the requirements for entitlement to a TDIU based upon any of the service-connected disabilities, since the combination of the others would be at least 60 percent, he would be entitled to SMC as well.  As set out above, while he does endure significant levels of pain as a result of his service-connected musculoskeletal disabilities, there is nothing that shows an indication that one precludes all forms of gainful employment.

VA examinations have shown that, while the Veteran does have limitations that include standing, walking, turning his head, lifting, and other general limitations on strenuous activities, none particularly prevents the Veteran from engaging in gainful employment.  Rather, again, the December 2015 VA examiner's findings appear to be based on the limits imposed by travel, which was associated with the Veteran's prior employment.  However, the Board notes that the standard for employability under a TDIU inquiry is not whether the Veteran could work his exact same job again.  Rather, the relevant inquiry is whether service-connected disabilities prevent a veteran from securing and following a substantially gainful occupation, and the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment in any capacity.  See 38 C.F.R. § 4.16 (2016); Van Hoose, 4 Vet. App. at 363.  This would include a consideration of other types of employment settings that may or may not necessarily be substantially similar or exactly the same as the veteran's prior employment.  

As such, the Board finds that, notwithstanding the Veteran's restrictions on travel, the Veteran would still be capable of working in a sedentary position, as it appears that such was the most limiting factor determined by the 2015 VA examiner.  

Based on the above, the Board finds that the evidence does not show the Veteran to have a single disability rendering him incapable of performing the tasks that comport with his education and occupational experience as to award TDIU, to permit a grant of special monthly compensation under 38 U.S.C.A. § 1114(s).   





	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an increased initial evaluation in excess of 30 percent prior to July 16, 2012 and in excess of 60 percent from September 1, 2013 for total right shoulder replacement (previously rated as right shoulder glenohumeral and acromioclavicular joint arthritis with rotator cuff tear) is denied.

Entitlement to a TDIU prior to September 1, 2013 and from May 7, 2015 is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


